American Funds College Target Series 6455 Irvine Center Drive Irvine, California92618 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary June 13, 2012 Capital Research and Management Company 333 South Hope Street Los Angeles, CA90071 Re:Investment Letter Gentlemen and Ladies: American Funds College Target Date Series, a Delaware statutory trust (the “Series”), hereby offers to sell to you 10,000 shares of its Class A shares of beneficial interest, to be divided among the Series’ seven (7) portfolios, no par value, (the “Shares”) at a price of $10.00 per share upon the following terms and conditions: You agree to pay to the Series the aggregate purchase price of $100,000.00 against delivery of a statement confirming the registration of the Shares in your name. You represent to the Series that you are purchasing the Shares for your own account for investment purposes and not with the present intention of redeeming or reselling the Shares and that the purchase price of such Shares is in payment for an equity interest and does not represent a loan or temporary advance by you. You understand that you are obligated to pay certain expenses incurred in connection with the organization of the Series, as shall be reflected in an Investment Advisory and Service Agreement between you and the Series.You agree that you will not redeem any of the Shares while any portion of such organizational expenses has not been paid by you. Very truly yours, AMERICAN FUNDS COLLEGE TARGET SERIES By/s/ Steven I. Koszalka Steven I. Koszalka Confirmed and agreed to June 13, 2012 CAPITAL RESEARCH AND MANAGEMENT COMPANY By/s/ Michael J. Downer Michael J. Downer Senior Vice President and Secretary
